410 F.2d 393
John Junior AMSLEY, Appellant,v.WEST VIRGINIA RACING COMMISSION, a Domestic Corporation,Joseph P. Condry, Chairman, W. P. C. Perry,Member, and Harry A. Wallace, Jr.,Member, Appellees.
No. 13066.
United States Court of Appeals Fourth Circuit.
Argued May 7, 1969.Decided May 16, 1969.

Edwin F. Lark, for appellant.
Thomas P. O'Brien, Jr., Asst. Atty. Gen. of West Virginia (Chauncey H. Browning, Jr., Atty. Gen. of West Virginia, on brief), for appellees.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
The inquiry here is whether the West Virginia Racing Commission illegally suspended the license of plaintiff-appellant John Junior Amsley, to compete as a horse owner on the tracks in that State.  The facts are fully recounted in the opinion of Judge Boreman for the court in Amsley v. West Virginia Racing Commission, 378 F.2d 815 (4 Cir. 1967), reversing dismissal of the action for plaintiff's failure to exhaust State remedial procedures.


2
Upon remand, the District Judge fully heard Amsley's claim of the deprivation of his civil rights in the suspension.  No actual or actionable grievance was found; the complaint and action were dismissed.  With no mistake of fact or law apparent in the decision, we refuse to disturb the judgment.


3
Affirmed.